DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because the colon and semicolons should be removed or replaced by commas.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  in the phrase, “part of the base plate which part is located at the base end side being fixed to the hand tip portion,” the underlined “part” should be deleted for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosed inclined posture in the written description is not clearly defined. In original specification paragraph [0013], “It should be noted that the substrate vertically placing container 2 may support the substrates 10 each having a circular plate shape and placed in a posture (inclined posture) inclined relative to the vertical direction instead of the vertical posture, and the substrate conveying apparatus 3 may take out the substrate 10 accommodated in the substrate vertically placing container 2 in the inclined posture.” This most descriptive sentence re. the inclined posture does not clearly define in what specific direction or at what angle relative to the vertical posture the base plate is postured or located.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
In Claim 1, “a holding position being defined at the base plate.” It is unclear what structure is being referenced to be at the holding position (substrate/baseplate/other?).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kesil et al. (US 7,140,655) (“Kesil”).
 Claim 1: substrate holding hand attached to a hand tip portion of a manipulator and configured to hold a substrate having a circular plate shape and placed in a vertical posture or an inclined posture (Fig. 1; “robot (not shown)”), the substrate holding hand (Fig. 1) comprising: a base plate (22) spreading from a base end side toward a tip end side (Fig. 1), part of the base plate which part is located at the base end side being fixed to the hand tip portion, a holding position being defined at the base plate (at E); an engaging claw (36) provided at part of the base plate which part is located at the tip end side, the engaging claw (36) being configured to be engaged with part of an edge of the substrate in the vertical 
Claim 2: wherein the engaging claw is a lower engaging claw, the substrate holding hand further comprising an upper engaging claw different from the lower engaging claw and provided at part of the base plate which part is located at the tip end side, the upper engaging claw being configured to be engaged with part of the edge of the substrate in the vertical posture or the inclined posture, the part of the edge being located higher than the center of the substrate, wherein the rotating bodies hold the substrate in cooperation with the upper engaging claw and the lower engaging claw in such a manner that: the rotating bodies are pressed against the edge of the substrate which is engaged with the lower engaging claw but is not engaged with the upper engaging claw; and with this, while rotating along the edge of the substrate, the rotating bodies rotate the substrate upward about an engaging portion where the substrate is engaged with the lower engaging claw, toward a position where the substrate is engaged with the upper engaging claw (36a/36b);
Claims 3 and 6: wherein: a notch is formed at the edge of the substrate; and the plurality of rotating bodies are arranged at the moving portion such that even if the notch is located in a direction in which one of the plurality of rotating bodies is moved by the movement of the moving portion, the other rotating body first contacts part of the edge of the substrate other than the notch (column 8, lines 6-28);

Claims 5 and 10-16: a manipulator (“robot (not shown)”) including a hand tip portion (on 20) to which the substrate holding hand is attached (column 7, lines 38-56).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6435807 to Todorov discloses a hand 26; however, rollers 36/38 do not translate relative to base plate 32.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/Gerald McClain/Primary Examiner, Art Unit 3652